TRAXLER, Circuit Judge,
dissenting:
My colleague Judge Hamilton has done an admirably thorough job of distilling and setting forth the applicable legal principles from decisions interpreting the All Writs Act. See 28 U.S.C.A. § 1651(a) (West 1994). I differ only in the conclusion I would reach after applying those principles.
In enjoining the Millers from enforcing their arbitration award through the California court system, the district court exercised jurisdiction pursuant to the All Writs Act.* The All Writs Act grants district courts the power to “issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.A. § 1651(a). The All Writs Act does not provide an independent source of federal jurisdiction over claims that otherwise would not fall within the jurisdiction of the federal courts, like those filed by the Millers under state law against Silver, a non-diverse defendant. See Syngenta Crop Protection, Inc. v. Henson, — U.S. -, -, 123 S.Ct. 366, 370, 154 L.Ed.2d 368 (2002) (“[Pjetitioners must demonstrate that original subject-matter jurisdiction lies in the federal courts.... [T]he All Writs Act does not, by its specific terms, provide federal courts with an independent grant of jurisdiction.” (internal quotation marks omitted)); see also Hillman v. Webley, 115 F.3d 1461, 1469 (10th Cir.1997) (“[T]he [All Writs] Act does not allow a court to acquire jurisdiction over an individual or property not otherwise subject to its jurisdiction, and does not operate to confer jurisdiction.” (internal quotation marks omitted)). Thus, a court may issue a writ or injunction under the All Writs Act only if the court is acting “in aid of’ a matter over which it previously obtained jurisdiction.
The grant of power to issue writs “in aid of jurisdiction” under the All Writs Act supplies a district court with the authority to protect the integrity of its orders. See United States v. New York Tel. Co., 434 U.S. 159, 172, 98 S.Ct. 364, 54 L.Ed.2d 376 (1977) (“This Court has repeatedly recognized the power of a federal court to issue such commands under the All Writs Act as may be necessary or appropriate to effectuate and prevent the frustration of orders *443it has previously issued in its exercise of jurisdiction otherwise obtained.”). Hence, we have recognized that “[t]he All Writs Act empowers a federal court to enjoin parties before it from attempting to reliti-gate decided issues and to prevent collateral attack of its judgments.” Farmers Bank v. Kittay (In re March), 988 F.2d 498, 500 (4th Cir.1993); see also Henson v. Ciba-Geigy Corp., 261 F.3d 1065, 1068 (11th Cir.2001) (“[A] district court has the authority ... to enjoin a party to litigation before it from prosecuting an action in contravention of a settlement agreement over which the district court has retained jurisdiction”), aff'd sub nom., Syngenta Crop Protection, Inc. v. Henson, — U.S. -, -, 123 S.Ct. 366, 370, 154 L.Ed.2d 368 (2002); Texas v. Real Parties in Interest, 259 F.3d 387, 392 (5th Cir.2001) (recognizing that a number of courts have interpreted the All-Writs Act to “permit a district court to enjoin actions in state court ... only where necessary to prevent relitigation of an existing federal judgment or otherwise to protect federal court orders.”), cert. denied, 534 U.S. 1115, 122 S.Ct. 924, 151 L.Ed.2d 887 (2002); Wesch v. Folsom, 6 F.3d 1465, 1470 (11th Cir.1993) (explaining that the All-Writs Act “empowers federal courts to issue injunctions to protect or effectuate their judgments.”); Kelly v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 985 F.2d 1067, 1069 (11th Cir.1993) (per curiam) (“The All Writs Act ... gives federal courts broad injunctive powers to protect their own judgments.... This power includes the authority to enjoin arbitration to prevent relitigation.”).
Because Silver did not participate in the MDL proceedings as either a litigant or as counsel for the Millers, the dispute between Silver and the Millers is not directly before the district court and does not threaten its settlement order in the same way as would a post-settlement dispute between the Millers and their MDL counsel or the Millers and Honda. Cf. Thomas v. Powell, 247 F.3d 260 (D.C.Cir.) (finding that the Anti-Injunction Act did not preclude the district court from enjoining state action between class counsel and his client), cert. denied, 534 U.S. 951, 122 S.Ct. 347, 151 L.Ed.2d 262 (2001). Nevertheless, the power of the federal courts to safeguard the integrity of court orders “extends, under appropriate circumstances, to persons who, though not parties to the original action or engaged in wrongdoing, are in a position to frustrate the implementation of a court order or the proper administration of justice, and encompasses even those who have not taken any affirmative action to hinder justice.” New York Tel. Co., 434 U.S. at 174, 98 S.Ct. 364 (emphasis added) (internal citations omitted). Accordingly, the question is whether the enforcement of the arbitration award threatened the integrity of the district court’s order approving the MDL settlement agreement so that an injunction was required to prevent it.
The district court appears to rest its decision that the injunction was necessary to protect the integrity of its order upon two conclusions. First, the court determined that the Millers, by advancing the theory that Silver’s malpractice in the pri- or state lawsuit against Honda caused them to forgo “blue sky” damages that were not covered by the MDL settlement, made the scope of the MDL settlement a central issue in the California arbitration. Because the district court’s settlement order indicated the court intended to retain exclusive jurisdiction over the “implementation, interpretation and enforcement of the Settlement Agreement,” J.A. 550-51, the district court reasoned that the arbitrator’s consideration of whether “blue sky” damages were covered by the MDL settlement contravened the court’s settlement order because it required an interpretation of the settlement agreement. *444See In re: American Honda Motor Co. Litigation, 162 F.Supp.2d 387, 395 (D.Md.2001).
With respect, I cannot conclude that the arbitration award, arising from a California state malpractice action, threatened the integrity of the district court’s order. The Millers are not attempting to recover, directly or indirectly, any additional damages from Honda. They are not relitigat-ing any of their claims against Honda that were resolved in the MDL litigation or otherwise collaterally attacking the district court’s settlement order. The Millers’s claims in arbitration involved the completely distinct legal issue of whether, under California law, Silver committed malpractice in a prior state action that was never before the district court. In my view, there is simply no reason to believe the MDL settlement order would be undermined by the enforcement of the arbitration award against Silver.
In concluding that the arbitration award does not threaten the integrity of the district court’s settlement order, I would emphasize that the proper analytical focus is on whether the injunction qualified as an exercise of power “in aid of’ jurisdiction under the statute, as opposed to whether and to what extent the settlement order purported to retain jurisdiction over matters related to the MDL litigation. The district court’s authority to protect its orders under the All Writs Act did not turn on whether the court had retained jurisdiction to do so. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994) (“Federal courts ... possess only that power authorized by Constitution and statute, which is not to be expanded by judicial decree.” (internal citations omitted)). Thus, the only significant question in assessing the district court’s authority under the All Writs Act was whether that statute was satisfied.
Finally, the district court’s other conclusion serving as a basis for the injunction was that during the arbitration, the Millers intentionally misrepresented the nature of the MDL settlement and the facts and circumstances surrounding it. The district court suggested that it was necessary to enjoin the enforcement of the California arbitration award to prevent the Millers from benefitting from their misrepresentations about the scope of the damages awarded under the MDL settlement. See In re: American Honda Litigation, 162 F.Supp.2d at 394-95 n. 7 (“[Although I find that the arbitrator erred in his apparent findings, I am enjoining the award he entered not because of any mistake he made but because the Millers had no right to make before him the deceptive arguments they did, misrepresenting what had occurred during the Honda bribery litigation.”). The fact that the Millers misrepresented to the California arbitrator what occurred in the MDL litigation does not, in and of itself, threaten to undermine the district court’s settlement order. Even if the misrepresentations resulted in an arbitration award that was erroneous on the merits, such an award, for the reasons previously stated, does not threaten the integrity of the settlement order.
In sum, I would respectfully hold that the district court abused its discretion in issuing the injunction as it was not a proper exercise of power “in aid of’ jurisdiction under the All Writs Act.